Citation Nr: 1450788	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran submitted a timely VA Form-9 in order to perfect his appeal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 








INTRODUCTION

The Veteran had active military service from August 1973 to July 1979 and from May 1984 to January 1986.  

This matter comes before the Board of Veterans' Appeals from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board sent a clarification letter sent to the Veteran regarding his desire for a VA hearing.  The Veteran returned the letter to the Board and requested a hearing before a Veterans Law Judge via videoconference at his local RO.  Remand for scheduling of the requested hearing in accordance with 38 C.F.R. § 20.704 is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing via videoconference before a member of the Board, consistent with current procedures.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



